UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34090 Tesco Corporation (Exact name of registrant as specified in its charter) Alberta 76-0419312 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3993 West Sam Houston Parkway North Suite100 Houston, Texas 77043-1221 (Address of Principal Executive Offices) (Zip Code) 713-359-7000 (Registrant’s telephone number, including area code) Securities to be registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Shares, without par value NasdaqGlobalMarket Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes ¨No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Act.Yes¨Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Noþ Aggregate market value of the voting and non-voting common equity held by nonaffiliates of the registrant: $298,560,301. This figure is estimated as of June 30, 2009, at which date the closing price of the registrant’s shares on the Nasdaq Global Market was $7.94 per share. Number of shares of Common Stock outstanding as of February25, 2010:37,752,911 DOCUMENTS INCORPORATED BY REFERENCE Listed below is the document parts of which are incorporated herein by reference and the part of this report into which the document is incorporated: Proxy Statement for 2010 Annual Meeting of Stockholders—PartIII TABLE OF CONTENTS Page PARTI Item1. Business 1 Item1A. Risk Factors 8 Item1B. Unresolved Staff Comments 14 Item2. Properties 15 Item3. Legal Proceedings 16 Item4. Submission of Matters to a Vote of Security Holders 17 PARTII Item5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item7A. Quantitative and Qualitative Disclosures About Market Risk 43 Item 8. Financial Statements and Supplementary Data 44 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 Item 9A. Controls and Procedures 44 Item9B. Other Information 45 PARTIII Item10. Directors and Executive Officers and Corporate Governance 46 Item11. Executive Compensation 46 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 46 Item13. Certain Relationships and Related Transactions and Director Independence 46 Item14. Principal Accountant Fees and Services 46 PARTIV Item15. Exhibits and Financial Statement Schedules 47 i Table of Contents PART I ITEM1. BUSINESS. Background Tesco Corporation (“TESCO” or the “Company”) is a global leader in the design, manufacture and service delivery of technology based solutions for the upstream energy industry. We seek to change the way wells are drilled by delivering safer and more efficient solutions that add real value by reducing the costs of drilling for and producing oil and gas. Our product and service offerings consist mainly of equipment sales and services to drilling contractors and oil and gas operating companies throughout the world. In addition to our top drive sales and service business, our service offerings include proprietary technology, including TESCO CASING DRILLING® (“CASING DRILLING”), TESCO’s Casing Drive System (“CDS™” or “CDS”) and TESCO’s Multiple Control Line Running System (“MCLRS™” or “MCLRS”). TESCO® is a registered trademark in Canada and the United States. TESCO CASING DRILLING® is a registered trademark in the United States. CASING DRILLING® is a registered trademark in Canada and CASING DRILLING™ is a trademark in the United States. Casing Drive System™, CDS™, Multiple Control Line Running System™ and MCLRS™ are trademarks in Canada and the United States. TESCO was created on December1, 1993 through the amalgamation of Shelter Oil and Gas Ltd., Coexco Petroleum Inc., Forewest Industries Ltd. and Tesco Corporation. The amalgamated corporation continued under the name Tesco Corporation, which is organized under the laws of Alberta, Canada. Unless the context indicates otherwise, a reference in this Form 10-K to “TESCO”, “the Company”, “we” or “us” includes Tesco Corporation and its subsidiaries. Our principal executive offices are located at 3993 West Sam Houston Parkway North,
